DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020 was considered by the examiner.

Claim Status
Claims 1-17 and 20-22 are pending.
Claims 14-17 are withdrawn.
Claims 18-19 are cancelled. 
Claims 1-6, 9-13 and 20-22 are rejected.
Claims 7-8 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "back cover sheet" in line 10.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 is drawn to a “back paper cover sheet”. The examiner is interpreting claim 2 as such to provide sufficient antecedence basis and aid in compact prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert et al. (EP 1,114,005, previously cited, Boehnert), hereinafter Boehnert, in view of Green (US 3,382,636, previously cited, Green), hereinafter Green, as evidenced by Agarwal (US 2007/0141304, previously cited, Agarwal)
Regarding Claim 1, claim 1 is a product-by-process claim. In the instant application, the applicants disclose forming the board core layer from setting of an aqueous slurry comprising water and stucco between the first paper cover sheet and the second paper cover sheet (see Paragraph [0050] of the instant specification), Boehnert recites a similar method for forming the board core layer, namely depositing a slurry and water between the cover sheets and allowing the resultant assembly to set and dry (Paragraph [0022]). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Accordingly, claim 1 is being interpreted without the limitation from the recited process step. Boehnert teaches a gypsum board (Paragraph [0001]) comprising: a board core layer (“core of set gypsum” – Paragraph [0022]) comprising set gypsum (Paragraph [0022]). Regarding the gypsum board being flat, a gypsum board of Claim 1, which omits a shaping step (see Claim 23), would necessarily be flat. Regarding the gypsum board comprising a front paper cover sheet having an outer surface and an inner surface, the inner surface contacting a first face of the board core layer; and a back paper cover sheet having an outer surface and an inner surface, the inner surface containing a second face of the board core layer; wherein the board core layer is disposed between the front paper cover sheet and the back paper cover sheet, Boehnert teaches the set gypsum sandwiched between cover sheets of paper (Paragraph [0022]) and an inner surface and outer surface of the paper cover sheets is implied from the sandwich structure. Boehnert also teaches, at least 60 weight percent of calcium sulfate hemihydrate on a dry basis (shown below for Example 4 – Paragraph [0085]), and the water at a weight ratio of water to the calcium sulfate hemihydrate or 0.2:1 to 1.2:1 (shown below for Example 4; Paragraph [0085]). Boehnert further teaches the composition comprising about 500 parts to 3000 parts chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate (shown below for Example 4 – Table 10). In addition, Boehnert explicitly teaches an embodiment of 0.2% weight chloride ions (Table 10), which is 2000 ppm, and renders obvious the instant composition because overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).

Ingredient
Quantity
Dry Basis Weight Percent
Calcium sulfate hemihydrate
3000 g1
97.7% - 98.8%
Other Additives
35-71 g1
1.2% - 2.3%
Chloride Ions
0-1.0 weight % (0-10000 ppm)2
-
Water
3000 g (3 L)1
-

1 Paragraph [0085]
2 Table 10
Boehnert does not teach that the back paper cover sheet comprises a plurality of perforations extending therethrough. Boehnert and Green both teach on paper covered gypsum materials. Green teaches a back paper cover sheet comprising a plurality of perforations (Claim 1; Figures 1 and 2). It would have been obvious, before the effective filing date, to modify the gypsum board taught by Boehnert with the perforated back paper cover taught by Green, as a perforated paper cover promotes the drying of the board during processing; perforations allow passage of water therethrough (Green, Col.1, lines 52-55) and such perforations promote drying  within an acceptable time period in a kiln with the substantial reduction or prevention of the formation of blisters, bubbles, or delamination of the facer (Agarwal, Paragraph [0038]), as evidenced by Agarwal, which also teaches on paper covered gypsum materials, which is a desirable manufacturing outcome.
Regarding Claim 3, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Green further teaches wherein the plurality of perforations are arranged in a pattern (Figure 2).
Regarding Claim 4, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Green further teaches wherein the plurality of 
Regarding Claim 5, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Green further teaches wherein each perforation defines an opening ranging from about 0.005 inches to about 0.1 inches (1/32” ~ 0.03 inches – Col. 2, Lines 34-38).
Regarding Claim 6, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1.
Regarding Claim 12, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Boehnert further teaches wherein the set gypsum is formed from synthetic gypsum (Paragraph [0045]), comprising one or more chloride salts (Paragraph [0010]). While Boehnert does not explicitly state that the said chloride salt provides at least a portion of said chloride ions, it is implicit that chloride ions or salts thereof that exist as impurities in the calcium sulfate used to make the set gypsum product, would be incorporated into said set gypsum product.
Regarding Claim 13, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 12. Boehnert further teaches the composition comprising about 1000 parts to 3000 parts chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate (shown above for Example 4 – Table 10); Boehnert explicitly teaches an embodiment of 0.2% weight chloride ions (Table 10), which is 2000 ppm, and renders obvious the instant composition because overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 21, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Boehnert further teaches wherein the back paper cover sheet consists of paper (Paragraph [0091]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert modified by Green, evidenced by Agarwal as applied to claim 1 above, and further in view of White (US 4,327,146, cited previously).
Regarding Claim 9, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Boehnert modified by Green does not teach wherein the board core layer comprises a low-density region and at least one high-density region, the at least one high-density region being interposed as a layer between the low-density region and the front paper cover sheet or the back paper cover sheet. Boehnert, Green and White are analogous and all teach on paper covered gypsum materials. White teaches wherein the board core layer comprises a low-density region (gypsum core, element 12 – Figure 2; Col. 1, lines 55-64) and at least one high-density region (surface portion, element 18 – Figure 2; Col. 1, lines 55-64), the at least one high density region being interposed as a layer between the low-density region and the front paper cover sheet (surface portion (element 18) disposed at the interface (element 20) of the core (element 12) and paper (element 14) – Figure 2; Col. 1, lines 55-64). It would have been obvious to one skilled in the art, before the effective filing date, to replace the board core layer taught by Boehnert modified by Green, with the board core layer taught by White as using the board core layer structure taught by White decreases or eliminates the need for starch additives, which provides a large cost savings in the manufacture of gypsum board, and also, makes the board easier to dry, saving substantial amounts of fuel or permitting faster production rates (Col. 4, lines 12-20 of White).

    PNG
    media_image1.png
    738
    679
    media_image1.png
    Greyscale
Regarding Claim 10
Regarding Claim 11, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 10. White further teaches wherein the low-density region comprises a plurality of voids therein (hollow cells – element 16, Figure 2).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boehnert modified by Green, evidenced by Agarwal as applied to claim 1 above, and as evidenced by Murakami (JP 2005/146651, previously cited, Murakami).
Regarding Claim 20, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. While, Boehnert modified by Green does not explicitly teach a wall system comprising framing to which at least one gypsum board of claim 1 is attached, wherein the outer surface of the front cover sheet faces away from the framing, affixing a gypsum board to a wall system with framing, wherein the surface attached to the wall is perforated, and the outer surface of the front (non-perforated) cover sheet faces away from the framing, however this is a routine practice in construction applications that one skilled in the art would recognize, as evidenced by Murakami (Figure 1; Paragraph [0032]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boehnert modified by Green, evidenced by Agarwal as applied to claim 1 above, further in view of Veeramasuneni et al. (US 2006/0035112, Veeramasuneni).
Regarding Claim 22, Boehnert modified by Green, evidenced by Agarwal, teaches all of the limitations of the gypsum board of claim 1. Boehnert modified by Green does not disclose the inclusion of siloxane for water resistance in amount of 0.5-10% by weight of the stucco in the gypsum slurry. Veeramasuneni teaches the inclusion of siloxane in the gypsum slurry (Claim 1) for water resistance (Paragraph [0009]), in an amount of 0.5-10% by weight of stucco (Table 2); Veeramasuneni teaches 0.4-0.8% which overlaps and renders obvious the instant range since prima facie obvious. Id.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate siloxane into the gypsum slurry of Boehnert, because inclusion of siloxane is well known to provide water resistance to the gypsum board (Paragraph [0009]), and water resistance would result in a gypsum board with superior qualities, which one of ordinary skill in the art would seek when making a gypsum board.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 2 and 7-8 would be allowable because the prior art alone, or in combination, fails to teach coverage density of claims 2 and 7-8. The closest prior art is Boehnert modified by Green, as evidenced by Agarwal, as applied above to claim 1. Boehnert modified by Green teaches the added features of claim 2 of 
The slurry comprises at least 90% weight (dry basis) of calcium sulfate hemihydrate; and
An overlapping composition of chloride ions, which is prima facie obvious. Id.
Each perforation defines an opening ranging from about 0.005 inches to about 0.1 inches (1/32” ~ 0.03 inches – Col. 2, Lines 34-38), which renders the instant range prima facie obvious. Id.
The combination of Boehnert and Green, however, fails to teach or suggest a coverage density of the perforations. In the previous office action of record, filed on 10 November 2020, the examiner relied on the teachings of Dugan et al. (US 2014/0000979, cited previously, Dugan) to teach said perforation density. Dugan, in fact, does teach a coverage density of at least 7.33 perforations/in2, which would render obvious the range of perforation density for claim 2, and further for claims 7-8. 
Following applicant’s arguments and amendments, the examiner submits that for at least the following reasons Dugan is inappropriate to modify the teachings of Boehnert modified by Green to arrive at the instant invention: 
Dugan teaches the perforations extend through both the front and back paper cover sheet as well as the gypsum core (Figure 2). While perforation through the gypsum core does not render Dugan inappropriate for modifying Boehnert and Dugan, the perforations extending through both cover sheets is not taught by Boehnert nor Green, and, in fact, teaches away from instant claim 1 as amended, as claim 1 recites perforations through only the back paper cover.
Dugan further teaches that the perforated cover sheets are further laminated (Figure 2; Claim 12), and while lamination does not preclude Dugan from being applied in combination, the examiner submits that it would not be obvious to an ordinarily skilled artisan in the gypsum wallboard art to provide such a structure to a conventional gypsum wallboard, which Boehnert is drawn to.
Response to Arguments
Applicant’s arguments and amendments, see Page 8 of Remarks, filed 03 February 2021, with respect to the 35 USC 112(b) rejections of claims 1-13 and 20 have been fully considered and are persuasive. The rejections have been withdrawn. 
Applicant's arguments filed and amendments, starting on Page 8 of Remarks, filed 03 February 2021, have been fully considered but they are not persuasive.
Regarding Point A, the examiner thanks applicants for correctly identifying evidentiary reference Agarwal as omitted in the previous office action for claims 1-5 and 12-13. Regarding the individual arguments:
The motivation of Green is irrelevant to Boehnert. The applicants correctly identifies that the holes in Green are provided as a water passageway for absorbing water quickly from a wet plaster coat to the gypsum core. The applicant further submits that because the direction of the water passageway of Green is opposite to that of the instant application Green is irrelevant. This is not persuasive because a perforation in Green would also function to allow water to evaporate out during the drying process in a kiln, which is a processing step in Boehnert (Paragraph [0091]). Further support is provided by evidentiary reference Agarwal, which states such perforations promote drying within an acceptable time period in a kiln with the substantial reduction or prevention of the formation of blisters, bubbles, or delamination of the facer (Paragraph [0038]), and this would be a desirable manufacturing outcome sought by and ordinarily skilled artisan before the effective filing date.
Boehnert would not want the pinholes of Green. The applicants argue that such pinholes of Green would not be desirable in Boehnert because the pinholes can interfere e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), MPEP 2145). 
Further, the applicants argue that the pinholes of the present invention are advantageous because they drive out water while drying in a kiln. The examiner submits that this feature would also be present in Boehnert modified by Green because the perforations do not serve merely as one-way water conduits, and would afford the same physical phenomena as argued for the instant application in a Green modified Boehnert gypsum board.
Further, the applicants argue that the application of the pin holes of Green would be inoperative in Boehnert. The examiner submits that because the perforations are not one-way conduits, and perforated covers allow superior properties in gypsum boards after kiln drying, (see Paragraph 35A above), the perforations would be advantageous, operative, and recognizable to one of ordinary skill in the art.

For a person skilled in the art to modify the Boehnert wallboard by adding perforations to the facer on one side and then try to use it as a gypsum lath in the wav that Green teaches to use a latent, such a modification would be inoperative. This argument is not persuasive because the examiner has not argued that Boehnert is intended to be used as a gypsum lath, rather the use of a perforated cover sheet of Green, because of the advantages of doing so evidenced by Agarwal, on the gypsum board of Boehnert; Boehnert has no recitation of applying wet plaster to the cover sheet; and allowing water to pass into the gypsum board of Boehnert would be desirable (see Page 10, subsection 2 of Remarks).
Unexpected Results. The applicants argue that the concentration of high salt together with perforated cover sheet demonstrate unexpected results, however this is not persuasive. The applicants have not demonstrated criticality, as the applicants provide test results from the lower portion of the claimed range; all samples are 600-800 ppm chloride ion, but 500-3000 ppm chloride ion is claimed. Further, the applicants present the unexpected result of increased adhesion, however this feature is not claimed and is therefore not commensurate in scope. Further, the applicants state that presence of exposed gypsum is the metric for measuring adhesion, whereby less exposed gypsum means increased adhesion, however the cited examples of unexpected results appear to 
Lastly, the applicants argue that the unexpected results are commensurate in scope for the claimed perforation density, however fail to provide any objective finding to this effect. The examples presented have the same perforation coverage density, and therefore fail to establish criticality as this demonstrates results from a singular value in a broad range.
Regarding Point B, the applicants argue that Agarwal and Green cannot be combined, because Agarwal provides perforations to promote water vapor out, wherein Green is the opposite. This is not persuasive because the perforations of Green are not one-way conduits, and would promote water vapor out, were they to be subjected to a similar condition to Agarwal, e.g., kiln drying.
Regarding Point C, the applicants argue that because the perforations do not extend through the facer sheets that Dugan teaches away from the present invention. This is persuasive and the corresponding 35 USC 103 rejections of Claims 7-8 have been withdrawn.
Regarding Point D, the applicants argue that such a structure would not being used in a gypsum lath. This is not persuasive because the rejection was drawn to the gypsum board of Boehnert, featuring a cover sheet of Green.
Regarding Point E (Point D – Page 16 of Remarks), the applicants argue that the gypsum lath of Green would be affixed to a framing in the opposite manner of the instant invention. This is not persuasive because the rejection was drawn to the gypsum board of Boehnert, featuring a cover sheet of Green.
Response to Amendment
The declaration under 37 CFR 1.132 filed 03 February 2021 is insufficient to overcome the rejection of claim 1 based upon Boehnert in view of Green as evidenced by Agarwal as set forth in the last Office action for the following reasons:
The declaration states that pin holes of Green applied to the gypsum board of Boehnert would not afford the homogenous distribution of aqueous chloride solution (Paragraphs 6-7). The examiner submits that this is not a claimed feature of the present invention and is therefore not commensurate in scope. Further, the examiner submits that the declaration is insufficient because the applicants provide no objective evidence that the pin holes of Green would, in fact, result in a non-homogenous distribution of chloride ion (see MPEP 2145).
The declaration further states that an uneven distribution of aqueous could cause “selective” weakening in the gypsum board, which could cause alternating harder and softer regions, which could result in problems when subjecting the gypsum board to deforming (Paragraph 8). The examiner submits that these arguments lack supportive objective evidence. 
 Further, the declaration states that a lack of homogeneity of the chloride solution is not an issue in the present invention, and the pin holes are advantageous because they afford water to be driven out during drying in a kiln (Paragraph 10). The examiner submits that the perforations of Green, when applied to Boehnert would also function to allow water to evaporate out during the drying process in a kiln, which is a processing step in Boehnert (Paragraph [0091]). Further support is provided by evidentiary reference Agarwal, which states such perforations promote drying within an acceptable time period in a kiln with the substantial reduction or prevention of the formation of blisters, bubbles, or delamination of the facer (Paragraph [0038]).
Lastly, the declaration argues that gypsum lath of Green would be affixed to a framing in the opposite manner of the instant invention (Paragraph 11). The examiner submits that the rejection was drawn to the gypsum board of Boehnert, featuring a cover sheet of Green, not the gypsum lath of Green.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784